EXHIBIT 10.15

MICROSEMI CORPORATION

Summary of Compensation Arrangements for Named Executive Officers

Base Salaries. The current annual base salaries for the named executive officers
of Microsemi Corporation (the “Company”) are as follows:

 

Name

  

Job Title

   Salary

James J. Peterson

   President and Chief Executive Officer    $ 600,000

Ralph Brandi

   Executive Vice President, Chief Operating Officer    $ 399,640

John W. Hohener

   Vice President, Chief Financial Officer and Secretary    $ 300,000

Steven G. Litchfield

   Executive Vice President and President — Analog Mixed Signal    $ 290,640

James H. Gentile

   Senior Vice President of Worldwide Sales    $ 228,360

Additional Compensation. In addition to the base salaries noted in the table
above, the named executive officers are also entitled to participate in various
Company plans, and are subject to other written agreements, in each case as set
forth in exhibits to the Company’s filings with the Securities and Exchange
Commission. In addition, the named executive officers also receive certain
perquisites and other personal benefits as disclosed in the Company’s annual
proxy statement.